Bleckley, Chief Justice.
1. It does not appear, either in the original affidavit of illegality or from the proposed amendment, that the president of this express company is, or ever was, a resident of this State. Section 3412 of the code provides that “ When the chief officer of any express company shall reside in this State, it shall be the duty of such company to post in a public and conspicuous place, at each office where it transacts business, the name of its president or other chief officer, on whom service can be *569effected, in this State; otherwise, service made as provided for in the preceding section shall be deemed sufficient and proper service.” The preceding section provides for service by leaving the process at any office of the company, or by serving the same upon any agent thereof. To render it necessary to serve the president in addition to the local agent, the president must reside in this State; that is, his personal residence must be here. In contemplation of law, the principal office of every domestic corporation is in this State. The official residence of the president, or other chief officer, is here, but his personal residence may be elsewhere, and the statute looks to the latter alone as a condition for requiring service upon him. Unless, therefore, he has such residence within this State, the posting of his name at the various offices of the company is dehors the scheme of the statute, and such posting will have no effect upon the requisites of due and complete service. It follows, that any allegation in this affidavit of illegality to the effect that the principal office of the company, or principal office of the president, is or was at Augusta, has no relevancy, there being no allegation that the president resides, or ever resided, there. The rejection of the proposed amendment to the affidavit, even if otherwise erroneous, was justifiable upon the ground that, had it been received, the affidavit would still have been fatally defective. And as there was no offer to amend by alleging that the president resided in this State, the court was warranted in dismissing the illegality, testing its sufficiency by the law of service of express companies in ordinary cases.
2. Trying the question now by the law specially applicable to the service of garnishments on corporations, that law is that the service must be personal, and as a general rule, must be upon the president. Clark v. Chapman, 45 Ga. 486; Steiner v. Central Railroad, 60 *570Ga. 552. But this rule applies, of course, only when the president resides in the State; and thus, with domestic express companies, the method of service in garnishment cases is substantially the same as in ordinary cases. Inasmuch as it is not alleged that the president of this company resided in the State at the time the garnishment was served, service upon the local agent at ITawkinsville should be regarded as prima facie sufficient. The superior court, in rendering judgment against the company, based on that service, adjudicated, in an incidental way at least, its sufficiency; and that adjudication should be held correct until it is changed or set aside in some regular manner.

Judgment affirmed.